DISSENTING OPINION OP
PERRY, J.
It is clear to my mind that the actual .intent of the grantors, inartificially expressed, was in effect (1) to retain a life tenancy for the term of the life of the survivor of them, (2) to give Mary a life tenancy for the term of her life and (3) to give the remainder to Mary’s son William and to such other children, if any, as might be born to her after the date of the deed. The general rule seems to be undoubted that in deeds 'as well as in other instruments the intent of the parties, when ascertained, is to be given effect unless it is in conflict with some rule of law. It is true, as stated in Maker v. Lazell, 83 Me. 562, that muniments of title especially are guarded by positive rules of law to secure their certainty, precision and permanency. Is there any ■such rule which stands in the way of giving effect to the intent of these grantors above outlined ?
The rule invoked is that when in a deed the habendum is as to the quantity of the estate conveyed repugnant to the premises the former yields, this upon the theory, apparently, that what the grantor has given away in the premises he cannot in the habendum recáll, and also to secure certainty in the construction of deeds. The rule is equally clear, however, that the habendum may be given effect if the premises are (a) silent as to the quantum of the estate granted, or (b) ambiguous, contradictory or uncertain in that respect. The habendum may be used in such cases to explain or qualify the premises and to define or render certain the interest granted. See, for example, Flagg v. Eames, 40 Vt. 13, and Rines v. Mansfield, 96 Mo. 394. In the discussions in the books on this subject the term *68“premises” is used as including all that precedes the-habendum. While the grant in this instance, as expressed in the earlier part of the premises, is to Mary and. her heirs forever, the grantors in the same breath, after reserving a life estate to themselves, say that the grant is subject to the limitation that Mary may not sell or convey, both of which are essential incidents to a fee simple. It is immaterial, of course, that these provisions are in separate sentences or.even in separate paragraphs. They are to be read as though they were -all in the same paragraph and sentence. The case is very much as though the grant had been of a fee simple to Mary, “provided, however, that Mary shall have only a life estate.” Reading the deed to this point only, the question may well be asked, what did the grantors mean to give to Mary, the fee, as stated in the first clause or something less than the fee — perhaps a life estate — as indicated in the later clause of the premises ? Under these circumstances the habendum may, I think, he permitted to explain the language used in the premises and to remove its ambiguity. It answers clearly the question which occurs upon reading the premises. Reading it in its ordinary acceptation it shows, consistently with the preceding restrictions against sale and mortgage, that the intent was to give Mary a life estate only, with remainder to her son William subject to open and let in afterborn children. The words “e ili aku” may, under some circumstances, mean to “descend,” but in this instance they were used, I think, as meaning to “go.” As to the word “descend,” see for example, Honolulu Investment Co. v. Rowland, 14 Haw. 271, 272. The grantors intended a present conveyance of the remainder to William subject to open in favor of other children, and not to merely restrict the course of descent as such from Mary, the holder of the fee.
The ordinary rule that a conveyance is not good as to a person named in the habendum who is not named in the premises *69does not apply to a grant of a remainder. So also a grant is good of a remainder to one (in esse) of a class subject to open and let in others (not then in esse) of that class.
The first question should be answered in the negative and the second in the affirmative.